Illinois Official Reports

                                           Appellate Court



                         In re Marriage of Iqbal, 2014 IL App (2d) 131306




Appellate Court              In re MARRIAGE OF UZMA IQBAL, Petitioner and Counter-
Caption                      respondent-Appellee, and MOHAMMAD VAJAHATH KHAN,
                             Respondent and Counterpetioner-Appellant.


District & No.               Second District
                             Docket No. 2-13-1306


Filed                        May 6, 2014


Held                         In marriage dissolution proceedings, the trial court did not err in
(Note: This syllabus         finding that the parties’ postnuptial agreement was not enforceable,
constitutes no part of the   especially when it gave the parties’ counselor sole power to determine
opinion of the court but     which parent would have custody of the children, to determine
has been prepared by the     whether a party was “reasonably” seeking a divorce, and whether a
Reporter of Decisions        party had violated the agreement to such an extent that he or she
for the convenience of       should forfeit any claim to custody, and, furthermore, the agreement
the reader.)
                             was unconscionable to the extent that petitioner would forfeit all rights
                             to the parties’ residence if she “unreasonably” filed for divorce, but
                             the meaning of “unreasonable” was vague, the trial court’s denial of
                             respondent’s request for the appointment of a custody evaluator was
                             presumed to be in conformity with the law and to have a sufficient
                             factual basis in the absence of an adequate record, the grant of sole
                             custody to petitioner was not against the manifest weight of the
                             evidence, and the trial court did not abuse its discretion in awarding
                             the majority of the marital estate to petitioner and finding that she was
                             also entitled to maintenance.


Decision Under               Appeal from the Circuit Court of Du Page County, Nos. 11-D-1526,
Review                       11-F-284; the Hon. Neal W. Cerne, Judge, presiding.
     Judgment                 Affirmed.


     Counsel on               Omar Jaleel, of Jaleel Law P.C., of Oak Brook, for appellant.
     Appeal
                              Michael G. DiDomenico and Sean M. Hamann, both of Lake Toback,
                              of Chicago, for appellee.


     Panel                    JUSTICE SCHOSTOK delivered the judgment of the court, with
                              opinion.
                              Justice Zenoff concurred in the judgment and opinion.
                              Presiding Justice Burke specially concurred, with opinion.




                                               OPINION

¶1         The respondent, Mohammad Khan, appeals from certain rulings the trial court entered
       during the proceedings dissolving Mohammad’s marriage to the petitioner, Uzma Iqbal. We
       affirm.

¶2                                         I. BACKGROUND
¶3          We recount only the basic facts of the marriage here. The remaining facts pertinent to this
       appeal will be discussed as applicable to each issue.
¶4          The parties married in 2002 in Canada. They had three children: Ahmad, born September
       3, 2002; Habeeb, born January 6, 2005; and Fatimah, born April 27, 2008. After living in
       Illinois for a few years, the family lived in Saudi Arabia from 2005 to 2010, where they had a
       comfortable lifestyle with a 6,000-square-foot house and maid service.
¶5          Mohammad has degrees in commerce and information technology management from
       institutions in India. His most recent job in his field was in Saudi Arabia as an information
       technology project manager. According to Mohammad, since returning to Illinois in March
       2013, he has been unable to find a job in his field. At the time of trial, he had been working
       part-time on a farm for about a month, earning $150 per week. He was also receiving financial
       support from his brother. Uzma has a degree in dental surgery from a college in India, but that
       degree did not allow her to practice dentistry in the United States without further education and
       examinations. At the time of trial, she was taking classes in public health and was nearing her
       certification in system analytical software.
¶6          When the parties married, Mohammad owned a home at 925 Iroquois Avenue in
       Naperville. Since 2002, it has been maintained using marital funds, and its value at the time of

                                                   -2-
       trial was approximately $350,000. The mortgage was paid off in 2007 and there are no
       encumbrances on the house. The house was rented to tenants when the family went to Saudi
       Arabia, and it remained rented (generating a monthly rent of about $1,900) at the time of trial.
¶7          When Uzma and the children returned to Illinois in October 2010, there were still tenants in
       the house, and the family moved into a condominium at 1160 Spring Garden Circle in
       Naperville that was owned by Mohammad’s sister and her husband. A few months later,
       Mohammad also returned to Illinois and joined his family in the condominium. He decided,
       over Uzma’s objections, to purchase the condominium from his sister and brother-in-law for
       $97,000, but changed his mind almost immediately and sold it back to them four days later. In
       the interim, however, Mohammad’s brother-in-law had used the money from the sale in his
       own home. Accordingly, Mohammad’s sister and brother-in-law returned only $45,000 cash in
       two installments. However, they also asserted that the parties owed them $5,000 in repair costs
       and $39,260 in rent, association fees, and utilities that accrued while the parties’ family was
       living in the condominium.
¶8          In May 2011, Mohammad filed a petition for temporary custody of the children, alleging
       that he feared that Uzma planned to take them out of Illinois. That case (No. 11-F-284) was
       later consolidated with the divorce case initiated by Uzma, who filed a petition for dissolution
       in July 2011. Mohammad filed a counterpetition for dissolution in June 2012.
¶9          In September 2011, Mohammad accepted a job offer in Saudi Arabia, where he remained
       until March 2013. During this 18-month period, the children lived with Uzma in Naperville.
       Mohammad visited them during periodic trips to Illinois.
¶ 10        In August 2013, Mohammad filed a motion asking the trial court to declare a postnuptial
       agreement (PNA) signed by the parties to be valid and enforceable. The trial court ruled that
       the PNA was unenforceable because it violated public policy and was so one-sided and
       “draconian” that it was substantively unconscionable.
¶ 11        In September 2013, a five-day trial on all issues commenced. On November 21, 2013, the
       trial court entered a judgment for dissolution of marriage. Uzma received sole custody of the
       children and the majority of the marital property (about 65%), and Mohammad was made
       responsible for all of the marital debts (over 80% of which was the debt allegedly owed to his
       sister and brother-in-law in connection with the family’s use of the condominium). The trial
       court stated that a disproportionate division of the marital property and debts was warranted
       because, although the children required additional child support and Uzma deserved
       maintenance, Mohammad’s low income prevented it from ordering higher support payments.
       Mohammad filed a timely notice of appeal.

¶ 12                                        II. ANALYSIS
¶ 13       On appeal, Mohammad contends that the trial court erred in: ruling that the PNA was
       unenforceable; denying his request to appoint a custody evaluator pursuant to section 604.5 of
       the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/604.5 (West 2012));
       and awarding Uzma sole custody of the children, maintenance, and a disproportionate share of
       the marital estate.

                                                   -3-
¶ 14       Uzma’s response brief includes a request that this court strike Mohammad’s opening brief.
       She argues that it violates Illinois Supreme Court Rule 341 (eff. Mar. 16, 2007), because his
       statement of facts contains errors and improper argument. Although this court has discretion to
       strike a brief and dismiss an appeal where a party has failed to comply with Rule 341, doing so
       is a harsh sanction and is appropriate only when the procedural violations interfere with our
       review. Carter v. Carter, 2012 IL App (1st) 110885, ¶ 12. Here, Mohammad’s violations of
       Rule 341 are not so severe as to preclude our review of the issues, and we therefore decline to
       strike his brief. We disregard any improper argument and any facts not supported by the
       record.

¶ 15                                           A. Jurisdiction
¶ 16        Before addressing the merits of this appeal, we must examine whether we have jurisdiction
       over the appeal. In re Marriage of Link, 362 Ill. App. 3d 191, 192 (2005).
¶ 17        Uzma argues that we lack jurisdiction. She asserts that the judgment for dissolution was not
       a final order from which an appeal could be taken because, although the trial court found that
       she was “entitled to receive maintenance,” it “reserved” the amount of such maintenance. The
       trial court did not indicate that it planned to revisit the issue of maintenance at any particular
       time. Uzma argues that, because no amount of maintenance was set, the judgment for
       dissolution was not immediately enforceable in that respect, and so the judgment was not final.
¶ 18        Uzma is correct that, in general, an order must be final in order to be appealable. EMC
       Mortgage Corp. v. Kemp, 2012 IL 113419, ¶ 9. “A judgment is final if it determines the
       litigation on the merits so that, if affirmed, the only thing remaining is to proceed with
       execution of the judgment.” Lamar Whiteco Outdoor Corp. v. City of West Chicago, 395 Ill.
       App. 3d 501, 504-05 (2009).
¶ 19        Nevertheless, we reject Uzma’s argument that the judgment for dissolution was
       unenforceable and nonfinal. Instead, we view the trial court’s act of “reserving” the amount of
       maintenance, without stating that it planned to set that amount at any particular time, as
       equivalent to setting the amount of maintenance at zero until further order of court. Such an
       award is immediately enforceable and appealable. Id.
¶ 20        This court has long held that a trial court’s “reservation” of jurisdiction over an issue in a
       domestic relations order does not necessarily indicate that the order is nonfinal. See In re
       Marriage of Wojcik, 362 Ill. App. 3d 144, 167-68 (2005) (discussing the
       “reserved-jurisdiction” approach to maintenance awards); In re Marriage of Marriott, 264 Ill.
       App. 3d 23, 41 (1994); In re Marriage of Bingham, 181 Ill. App. 3d 966, 971 (1989). Rather,
       trial courts often refer to “reserving” an issue when they wish to indicate that, although the
       issue requires no further adjudication at the moment, they wish to preserve the ability to reopen
       it in the future if circumstances warrant. Thus, the order must be examined as a whole to
       determine the trial court’s intent in using the term “reserved.” Where an order demonstrates
       that the trial court has not yet made a final determination on an issue, the order is nonfinal (and
       thus nonappealable). See In re Marriage of Jensen, 2013 IL App (4th) 120355, ¶ 23. On the
       other hand, where the trial court has determined the issue and merely intends to preserve its

                                                    -4-
       ability to enter a modification in the future if necessary, the order is final and appealable. See
       In re Marriage of Cannon, 112 Ill. 2d 552, 553-54 (1986) (dissolution judgment was final and
       appealable despite trial court’s statement that it intended its maintenance award to “ ‘be
       reviewable no later than the expiration of two years and sooner if the circumstances of the
       parties change significantly’ ”); In re Marriage of Bothe, 309 Ill. App. 3d 352, 355 (1999) (trial
       court’s order abating maintenance until further order of court was final and reviewable);
       Bingham, 181 Ill. App. 3d at 971 (judgment for dissolution that awarded wife no maintenance
       but reserved the issue for two years was final and appealable).
¶ 21        In support of her argument that we lack jurisdiction, Uzma cites Jensen, 2013 IL App (4th)
       120355. In that case, the trial court bifurcated the dissolution proceedings and eventually
       entered an order finding that, although the wife was entitled to maintenance by virtue of the
       length of the marriage and the disparity between the parties’ earning capacities, the husband
       could not afford to pay maintenance at the time of the order. The order provided that “ ‘[t]he
       issue of maintenance is reserved *** to be revisited in six months along with the status of [the
       husband’s] employment and his income.’ ” Id. ¶ 36. The reviewing court found that the trial
       court’s reservation of the amount of maintenance, together with its stated intent to revisit the
       issue at the end of six months, rendered the order nonfinal and nonappealable. Id. ¶ 39.
¶ 22        Jensen is not applicable here, where the trial court’s order did not set any time period for
       revisiting the amount of maintenance. Rather, the trial court’s order here is similar to the order
       at issue in Bothe, 309 Ill. App. 3d 352, in which the trial court abated maintenance subject to
       further order of court. We held that the order in Bothe was “a final determination” on the issue
       of maintenance that “merely retained jurisdiction to award maintenance if later circumstances
       warranted.” Id. at 355. Accordingly, we had jurisdiction over the appeal. Id. Similarly, in this
       case the trial court’s “reservation” of the amount of maintenance–without setting a time for the
       determination of that amount–merely indicated that the court was preserving its ability to
       modify its award of zero maintenance if there was a change in circumstances.
¶ 23        Uzma also cites to the dissent filed in a recent decision of this court, In re Marriage of
       Heinrich, 2014 IL App (2d) 121333. In that case, like this one, the husband filed a motion for a
       declaratory judgment as to the validity of an agreement between the parties (there, a prenuptial
       agreement). Id. ¶ 13. The trial court ruled that the agreement was valid. It did not initially
       include in this ruling any finding of immediate appealability pursuant to Illinois Supreme
       Court Rule 304(a) (eff. Feb. 26, 2010). Seventeen months later, in response to a motion to
       reconsider, the wife sought the entry of a finding that the declaratory judgment ruling was
       immediately appealable under Rule 304(a), and the trial court granted her motion. Id. ¶ 25. On
       appeal, this court addressed the issue of whether we had jurisdiction to consider the appeal.
       Relying on In re Marriage of Best, 228 Ill. 2d 107, 113 (2008), in which the supreme court held
       that a declaratory judgment ruling entered during the course of dissolution proceedings was
       appealable under Rule 304(a), we concluded that we had jurisdiction. See Heinrich, 2014 IL
       App (2d) 121333, ¶¶ 30-31. Justice Hutchinson dissented, arguing that a declaratory judgment
       ruling was immediately appealable even without a Rule 304(a) finding and that the appeal was
       thus untimely. See id. ¶ 78 (Hutchinson, J., dissenting). We agree with the majority in Heinrich
       and reject Uzma’s invitation to follow Justice Hutchinson’s dissent. As the judgment for
                                                   -5-
       dissolution here was final and appealable, and the declaratory judgment ruling was not
       independently appealable without a Rule 304(a) finding, we have jurisdiction to decide the
       appeal, including the declaratory judgment ruling. We therefore turn to the merits of the
       appeal.

¶ 24                             B. Validity of the Postnuptial Agreement
¶ 25       Mohammad first argues that the trial court erred in determining that the PNA executed by
       the parties was invalid and unenforceable. The evidence relevant to the PNA is as follows.
¶ 26       In November 2006, Uzma and the children went to stay in a women’s shelter. (The record
       is not clear as to whether this was in Illinois or Saudi Arabia.) At the parties’ request, Fisal
       Hammouda, a businessman who also served as a marriage counselor within the Muslim
       community, acted as a mediator. Hammouda spoke several times with both parties and
       ultimately put together the PNA.
¶ 27       The PNA began by reciting that the parties wished to define their rights to their separate
       and joint property, “with the express understanding that neither party wishes to obtain a
       divorce or legal separation.” The parties then designated Hammouda as their “Religious and
       Marital Counselor and Arbiter of their Marital Affairs” and agreed that “his authorization and
       approval [was] required for any major decisions, including but not limited to *** financial
       matters, matters of the Children, work and travel, and any contemplated divorce or separation.”
¶ 28       There followed 34 numbered paragraphs concerning a variety of topics, many of which
       concerned daily life (e.g., requiring the parties to speak politely to and about each other, and to
       allow free communication with various relatives) or certain household arrangements (e.g.,
       providing Uzma with a monthly allowance and a maid, and enabling her to travel with the
       children). However, several clauses placed greater obligations and restrictions on the parties:
                   “1. Husband shall name Wife as a tenant by the entirety of the property located at
               925 Iroquois Avenue, Naperville, *** previously owned as Husband’s separate
               property. *** Counselor will be an additional signatory on the property, and his
               signature is required for any transfer of rights in the property to be valid and binding,
               and no transfer may occur without Counselor’s signature, and the signature of Husband
               and/or Wife. It is further agreed, that Wife’s share in said home will vest at twenty-five
               (25) percent per year, in her half of the property. Wife will be fully vested in her share
               of the home after four (4) years of marriage. Should Wife unreasonably file for divorce
               (without Counselor’s written approval), she will forfeit her and her heirs and/or
               assigns[’] right to any share of the home. Should Wife reasonably file for divorce (with
               Counselor’s written approval) she will be entitled to her vested share in the home at the
               above rate.
                                                    ***
                   7. Husband and Wife agree to base their life and marriage on the Holy Quran and
               Sunnah, as practiced in the Islamic religion.
                   8. Husband and Wife agree to make a good faith and sincere effort to make their
               marriage work and last their entire lives. Husband and Wife further agree that an
                                                    -6-
       unreasonable divorce is not in the best interests of their Children, and their continued
       marriage is in the best interests of their Children.
           9. Husband and Wife agree that an unreasonable divorce (without Counselor’s
       express written approval) is a violation and contrary to the purposes and intents of
       this agreement, and an unreasonable divorce sought by either party will forfeit their
       rights to custody of the children and any rights conveyed in this agreement. If either
       party seeks an unreasonable divorce, they hereby agree to surrender full custody
       rights to the other, and agree to only reasonable visitation rights to the Children.
                                            ***
           13. Husband and Wife agree not to call the authorities or police for any incident,
       unless an [sic] life or death emergency and for the benefit of the other, without first
       consulting and discussing the matter with Counselor and obtaining his express written
       approval for further action. Violation of this clause is grounds for forfeiture of the
       violating party’s rights herein.
                                            ***
           20. Husband and Wife agree to consult with Counselor over any significant
       problem or major issue, and agree that Counselor’s opinion and decision will be final
       and binding on both of them, and both agree to respond and act according to
       Counselor’s opinion and decision.
                                            ***
           27. Husband and Wife agree that any violation of any one or more of the clauses
       of this agreement, avails each party to forfeiture of all rights herein, as reasonably
       decided by Counselor, including but not limited to any and all rights to property,
       monies and/or custody of the Children. Both Husband and Wife further agree that the
       decision of Counselor is final and binding on both Husband and Wife.
           28. Husband and Wife agree, that in consideration of Husband’s separate property
       being made joint property, as well as the conditions set and described herein,
       Husband and Wife herewith agree to share in each other’s estate upon death, whether
       by will, statutory share, dower and/or curtesy, whether such right now exists by case
       law or by statute, and further waives their right to alimony, whether permanent or
       rehabilitative, separate maintenance, or any other forms of spousal support.
                                                 ***

            32. All matters, including those not specified herein and agreed upon by Husband
        and Wife, shall be dealt with and handled by consultation with Counselor or his
        designee, and according to Islamic law. Counselor hereby agrees to deal with both
        parties fairly and in good faith, and to reasonably follow Islamic Law, including the
        Holy Quran and Sunnah, to the best of his understanding.”
Paragraphs 29 and 30 of the PNA stated that each party had been given “full disclosure of all
financial matters and information of the other” and the opportunity to consult with
independent counsel of the party’s choice. Paragraph 31 of the PNA provided that it could be
                                           -7-
       modified only in a writing signed by both parties and Hammouda. Finally, paragraph 34 was
       a severability clause stating that, if any clause of the PNA were found invalid or
       unenforceable, it would not affect the validity of any other clause or of the PNA as a whole.
       The PNA was signed on January 30, 2007, by Mohammad, Uzma, Hammouda, and two
       witnesses.
¶ 29        At the time the parties entered into the PNA, the house at 925 Iroquois was the largest
       asset in the marriage. Uzma testified at trial that the parties had also owned stock that
       Mohammad had bought in 2005 for $8,000 and burial plots worth $4,000. Mohammad
       contends that the parties also had about $150,000 in a joint bank account, but Uzma testified
       only that this asset existed in 2011, and there was no evidence that it existed in 2007 when
       the PNA was signed.
¶ 30        Hammouda testified at trial that the PNA was created by taking Uzma’s “demands” and
       Mohammad’s responses, going back and forth between the parties until they both agreed on
       the terms, and then having a lawyer (Hammouda’s son, who also represented Mohammad at
       one point) draft the PNA. Hammouda himself inserted paragraph 9, and the parties agreed to
       it. When asked what the definition of an “unreasonable divorce” was, Hammouda responded:
       “Unreasonable based on any measures that you can ask for. For example, if you are getting
       everything that you want and just for the sake of just one [sic; want?] divorce, then this is
       unreasonable. The person has to provide a reasonable reason for the divorce.”
¶ 31        Hammouda further testified that various paragraphs were inserted at Uzma’s behest and
       that she would not allow Mohammad to see the children until after the PNA was signed.
       Hammouda believed that Uzma had consulted a lawyer before signing the PNA, but he did
       not know whom. Uzma disputed Hammouda’s account, testifying that she was not consulted
       on the contents of the PNA, which was drafted by Mohammad and Hammouda.
¶ 32        About six weeks before trial, Mohammad moved for a declaratory judgment that the PNA
       was valid, seeking to enforce paragraph 1 of the PNA. (This was the paragraph that specified
       Uzma’s rights to the property at 925 Iroquois.) Mohammad argued that Uzma had forfeited
       all interest in the property because she did not obtain written authorization from Hammouda
       before she filed her petition for dissolution. The trial court found the PNA invalid and
       unenforceable for a variety of reasons. It believed that the PNA impermissibly delegated the
       parties’ rights to make major life decisions, including whether to get a divorce, to a third
       party. It also noted that some of the consideration for Uzma giving up various rights
       including the right to seek maintenance–specifically, the retitling of the property at 925
       Iroquois into both parties’ names–was of little value, given that the property was likely
       transmuted into marital property even without the PNA, as marital funds had been used to
       pay the mortgage since 2002 and the mortgage was ultimately paid off using marital funds.
       The trial court also found the PNA substantively unconscionable because it was one-sided,
       and “draconian” in that it discouraged the parties from violating any of the terms by
       threatening the loss of custody of the children as well as the forfeiture of property rights.
       Finally, the trial court found that the term “unreasonable divorce” was not defined within the
       PNA and instead was left solely to Hammouda’s interpretation.

                                                 -8-
¶ 33       Mohammad argues that the trial court erred in finding the PNA unenforceable. We
       review de novo the trial court’s determinations with respect to the PNA. See Kinkel v.
       Cingular Wireless, LLC, 223 Ill. 2d 1, 22 (2006) (construction of a contract and
       determination of unconscionability reviewed de novo); In re Marriage of Rife, 376 Ill. App.
       3d 1050, 1063 (2007) (agreement’s validity under public policy reviewed de novo). We note
       that the PNA has a religious component (see paragraph 7). Courts must resolve disputes
       involving religion by applying neutral principles of secular law in such a manner as to avoid
       excessive entanglement with religious doctrine. In re Marriage of Goldman, 196 Ill. App. 3d
       785, 793-95 (1990). Here, neither party has argued that determining the validity of the PNA
       requires the application of religious doctrine; instead, both parties rely on secular principles
       of contract law.
¶ 34       We begin with the argument that the PNA is unenforceable because it violates public
       policy. The public policy of this state is reflected in its constitution, statutes, and judicial
       decisions. Rife, 376 Ill. App. 3d at 1063. Whether a private agreement between parties, such
       as the PNA at issue here, is contrary to public policy depends on the particular facts of the
       case. Id. In deciding whether an agreement is against public policy, a court must consider
       “whether the agreement is so capable of producing harm that its enforcement would be
       contrary to the public interest.” Id.
¶ 35       It is the public policy of this state that courts have an independent duty to ensure that the
       arrangements made by divorcing parents that directly affect their children–those relating to
       custody, child support, and visitation–are in the best interest of the children. Blisset v. Blisset,
       123 Ill. 2d 161, 167 (1988) (“The court is obligated in marital dissolution proceedings to
       protect the best interests of the children involved.”). This policy is reflected throughout the
       Act. Among the Act’s purposes identified by the General Assembly are mitigating potential
       harm to children caused by the process of dissolving a marriage and making “reasonable
       provision for spouses and minor children during and after litigation.” 750 ILCS 5/102(4), (5)
       (West 2012). A court must determine custody in accordance with the best interests of the
       child (750 ILCS 5/602(a) (West 2012)), and must ensure that the child is supported in
       accordance with guidelines established by the legislature, or else explain why departure from
       those guidelines is in the best interests of the child (750 ILCS 5/505(a)(2) (West 2012)). Any
       postdecree modification of child support, custody, or visitation likewise must serve the best
       interests of the children. Blisset, 123 Ill. 2d at 168.
¶ 36       Further, although the Act seeks to “promote the amicable settlement of disputes” between
       the parties to a marriage (750 ILCS 5/102(3) (West 2012)) and expressly encourages the use
       of marital settlement agreements, the terms of such agreements that affect child support,
       custody, and visitation are subject to court oversight and must be approved by the court in
       order to be enforceable (750 ILCS 5/502(b) (West 2012)). Parents “are not at liberty to make
       agreements which affect the interests of their children without obtaining the approval of the
       court.” In re Marriage of Ingram, 259 Ill. App. 3d 685, 689 (1994); see also Blisset, 123 Ill.
       2d at 168 (“Parties may not bargain away their children’s interests.”). In addition, parties
       may not make the child-related terms of their agreements nonmodifiable. “[A]lthough the
       parties to a dissolution judgment may agree to the terms that relate to the custody, support,
                                                    -9-
       and visitation of their children, so long as those terms meet with the court’s approval, they
       may not circumvent the court’s authority to determine later whether the best interests of the
       children *** require changing any of those terms.” Rife, 376 Ill. App. 3d at 1064.
¶ 37        The PNA violates these principles in several respects. It gives Hammouda sole power to
       determine which parent will have custody of the children, because he has sole power to
       declare whether a party seeking a divorce is doing so “reasonably” or “unreasonably”
       (paragraph 9) and also is the sole arbiter of whether either party has violated a provision of
       the PNA such that he or she should forfeit any claim to custody (paragraph 27). Although
       Hammouda promised to act in accordance with “Islamic Law, including the Holy Quran and
       Sunnah, to the best of his understanding” (paragraph 32), under the PNA he has no obligation
       to act in the best interests of the children. Moreover, even if he had undertaken to act in the
       best interests of the children, neither he nor the parties may substitute their judgment in this
       regard for the judgment of the court, which must approve any custody arrangement agreed
       upon by the parties. Rife, 376 Ill. App. 3d at 1064. We also note that, under paragraph 27 of
       the PNA, Hammouda’s judgment is intended to be binding and final, without recourse to
       review by any court. Indeed, even if both of the parties wished to modify the agreement, they
       could not do so without Hammouda’s approval (see paragraph 31).
¶ 38        Mohammad concedes that the PNA’s terms relating to child custody are unenforceable as
       contrary to public policy. However, he argues that these provisions are severable, and he
       seeks to enforce only those provisions that relate to property distribution. We cannot accept
       this argument.
¶ 39        In Kinkel, the supreme court approved a standard for applying a severability clause that
       derives from section 184 of the Restatement (Second) of Contracts. Kinkel, 223 Ill. 2d at 47
       (citing Restatement (Second) of Contracts § 184 (1981)). Under this standard, “a court may
       sever the unenforceable portion of an agreement and enforce the remainder” if the party
       seeking enforcement did not engage in serious misconduct and the unenforceable portion is
       not essential to the agreement as a whole. Id. Here, it is clear that custody of the children was
       extremely important to both parties: custody was contested vigorously before the trial court
       and is also at issue in this appeal. Indeed, Mohammad suggests that he entered into the PNA
       in part so that he could see his children after a three-month separation. Hammouda’s control
       over which party would have custody of the children therefore must be seen as of great
       importance to the parties, and we conclude that the removal of these terms would change the
       nature of the parties’ overall bargain substantially, to the point that we cannot conclude that
       without them the parties would have entered into the PNA. Moreover, the issue of custody
       was intertwined in the PNA with financial issues. Under paragraph 27 of the PNA,
       Hammouda could decide whether a violation of any provision of the PNA–regardless of the
       provision’s subject matter–should result in a party’s loss of custody, loss of property rights,
       or both. As the custody terms were an essential aspect of the PNA and were intertwined with
       the financial terms, we do not believe that we can apply the severability clause and enforce
       the remaining provisions of the PNA. Id.; see also People v. Montiel, 365 Ill. App. 3d 601,
       606 (2006) (“agreement as a whole is void if an essential term cannot be performed” (citing
       People v. Hare, 315 Ill. App. 3d 606 (2000))).
                                                  - 10 -
¶ 40       Even if we could sever the financial provisions of the PNA from the child-custody
       provisions, however, we would still find the PNA invalid and unenforceable. As the trial
       court found, the term “unreasonable divorce,” the linchpin upon which the entire agreement
       turns, is vague, ambiguous, and uncertain. Although the PNA describes an “unreasonable
       divorce” as one filed without Hammouda’s approval, the PNA does not state the
       circumstances under which he would deem a divorce “unreasonable.” A court may consider
       parol evidence when a term is ambiguous. West Bend Mutual Insurance Co. v. Talton, 2013
       IL App (2d) 120814, ¶ 19. Here, however, Hammouda’s testimony regarding the
       circumstances under which he would deem a divorce “unreasonable” was likewise vague and
       ambiguous. Thus, the vagueness and ambiguity were not cured by the parol evidence that
       was offered.
¶ 41       The PNA is also substantively unconscionable. A contract is substantively
       unconscionable, and thus unenforceable, where the terms are significantly one-sided or
       oppressive. In re Marriage of Tabassum, 377 Ill. App. 3d 761, 777 (2007). Here, the PNA
       provides that Uzma would forfeit all rights to the largest marital asset, the 925 Iroquois
       property, if she “unreasonably file[d] for divorce.” Significantly, however, the PNA does not
       impose a similar penalty on Mohammad. Mohammad argues that Uzma’s forfeiture of the
       house was not unconscionable, because there were other marital assets at the time the PNA
       was executed, such as the parties’ burial plots and stock. These two assets were valued at
       only $12,000, however, far below the value of the house. Mohammad also argues that the
       parties had about $150,000 in a bank account at the time of the PNA, but the testimony
       regarding the account only established that it existed in 2011, and there was no evidence of
       such an account in 2007 when the PNA was signed. In re Marriage of Niles, 2011 IL App
       (2d) 100528, ¶ 13 (substantive unconscionability is determined based upon the parties’
       economic circumstances immediately following the execution of the agreement). In addition,
       although the PNA recites that the retitling of the house in both parties’ names was the
       consideration for Uzma giving up her right to maintenance, that retitling had little or no value
       given the fact that the house was already a marital asset, not Mohammad’s nonmarital asset.
       Finally, the vagueness of the term “unreasonable divorce” further contributes to the
       substantive unconscionability of the financial terms of the PNA, as it raises the possibility
       that Uzma could lose her property rights if Hammouda withheld approval of her desire to file
       for a divorce, even if his actions were whimsical or capricious.
¶ 42       For all of these reasons, we affirm the trial court’s determination that the PNA was
       invalid and unenforceable.

¶ 43         C. Denial of Motion for Appointment of Evaluator Under Section 604.5 of the Act
¶ 44       Mohammad next argues that the trial court erred in denying his motion to appoint a
       custody evaluator pursuant to section 604.5 of the Act (750 ILCS 5/604.5 (West 2012)). The
       determination of whether an evaluator should be appointed under section 604.5 is within the
       broad discretion of the trial court, and we review the court’s decision for abuse of that
       discretion. In re Marriage of Bhati, 397 Ill. App. 3d 53, 68 (2009). A trial court abuses its
       discretion only where its ruling is arbitrary, fanciful or unreasonable or where no reasonable
                                                   - 11 -
       person would take the view adopted by the trial court (People v. Anderson, 367 Ill. App. 3d
       653, 664 (2006)), or where its ruling rests on an error of law (Cable America, Inc. v. Pace
       Electronics, Inc., 396 Ill. App. 3d 15, 24 (2009)).
¶ 45        In this case, the trial court appointed Connie Gessner as guardian ad litem (GAL) for the
       children in August 2012. In December 2012, Mohammad moved for the appointment of Dr.
       Mary Gardner, a psychologist, as an expert to evaluate Uzma’s mental health pursuant to
       Illinois Supreme Court Rule 215(a) (eff. Mar. 28, 2011). He alleged that Uzma’s mental
       health was at issue due to her “impulsive behavior and anger issues.” Uzma denied these
       allegations, noted that Mohammad had left the children wholly in her care since September
       2011 while he was in Saudi Arabia working, and argued that the appointment of an expert
       custody evaluator under section 604(b) of the Act (750 ILCS 5/604(b) (West 2012)) would
       be more appropriate. (Section 604(b) permits the trial court to appoint its own expert to
       provide it with advice regarding custody and visitation.) On January 14, 2013, the trial court
       appointed Dr. Gardner as a custody evaluator under section 604(b).
¶ 46        Dr. Gardner interviewed the parties and their children, reviewed information about the
       family from neighbors and relatives suggested by the parties, and reviewed statements that
       Hammouda made in court filings and during court proceedings. She issued a report on April
       8, 2013, in which she concluded that both parties were fit parents who had close bonds with
       their children. However, in reviewing the factors set out in section 602 of the Act (750 ILCS
       5/602 (West 2012)) relating to custody and the best interests of the children, Dr. Gardner
       found that Uzma had been the primary caregiver for the children and that Mohammad had a
       negative view of Uzma that was not always supported by the evidence. Dr. Gardner therefore
       recommended that Uzma receive sole custody of the children, with liberal visitation for
       Mohammad.
¶ 47        On April 16, 2013, Mohammad filed the motion at issue here, seeking the appointment
       under section 604.5 of the Act of an expert witness to evaluate custody. Section 604.5
       permits the appointment of such an expert, and provides that this expert evaluation “may be
       in place of or in addition to” an evaluation pursuant to section 604(b). 750 ILCS 5/604.5
       (West 2012). In his motion, Mohammad reasserted his claim that there was an issue as to
       Uzma’s mental health, and he asked that Dr. Michael Fields, a psychologist, be appointed to
       conduct psychological testing of both parents as part of a custody evaluation. Mohammad
       also noted that the trial court’s appointment of Dr. Gardner fell beyond the 18-month
       deadline for resolving issues of child custody mandated by Illinois Supreme Court Rule 922
       (eff. July 1, 2006), although he did not explain how the appointment of another custody
       evaluator would resolve the custody issue more promptly.
¶ 48        Gessner, the GAL, issued a report on April 24, 2013. (In it, she noted that, after she
       conducted her initial home study and interviewed the parties and their children during August
       and September 2012, she had shared her custody recommendation with the parties, but they
       had asked her not to produce a report to the court at that time so that they could pursue a joint
       parenting agreement.) She concurred with Dr. Gardner’s recommendation. She did not
       believe that the parties could cooperate well enough for joint custody. As Uzma had been the

                                                  - 12 -
       primary caregiver and, in Gessner’s opinion, was more likely to preserve the noncustodial
       parent’s bond with the children, Gessner recommended granting sole custody to Uzma.
¶ 49        On April 29, 2013, the trial court denied Mohammad’s motion for a section 604.5
       custody evaluator. However, the court allowed Mohammad to depose Dr. Gardner and to
       have her tests and records reviewed by Dr. Fields. The court order from that date notes the
       court’s rulings without further explanation. Mohammad did not include in the record on
       appeal a transcript of the proceedings from that date.
¶ 50        Mohammad deposed Dr. Gardner prior to trial and retained Dr. Fields as his own expert
       witness. Dr. Fields issued a report criticizing Dr. Gardner’s methodology, in that she
       conducted only one psychological test, the Minnesota Multiphasic Personality Inventory, of
       the parties and did not interview either Hammouda or Mohammad’s son from his first
       marriage. At trial, Mohammad cross-examined Dr. Gardner on these and other issues, and
       presented testimony by Dr. Fields that criticized Dr. Gardner’s methods and conclusions.
       Mohammad also presented the testimony of his son from his first marriage, and also of other
       family members, concerning the parties’ past conduct and fitness as parents.
¶ 51        On appeal, Mohammad argues that the trial court abused its discretion in denying his
       request to appoint Dr. Fields as a section 604.5 custody evaluator, because his request was
       made promptly and Dr. Gardner’s report was incomplete and contained errors. We cannot
       assess this issue, however, because the record on appeal is incomplete: Mohammad did not
       include any transcript of the hearing at which the trial court denied his motion. In any appeal,
       it is the responsibility of the appellant to supply a complete record sufficient to permit review
       of the issues he wishes to raise on appeal. In re Application of the County Treasurer & ex
       officio County Collector, 373 Ill. App. 3d 679, 684 n.4 (2007). In the absence of such a
       record, we must presume that the order entered by the trial court was in conformity with the
       law and had a sufficient factual basis. Koppel v. Michael, 374 Ill. App. 3d 998, 1008 (2007)
       (citing Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984)).
¶ 52        Moreover, even if we had the necessary record before us, Mohammad has forfeited his
       primary argument on appeal–that a second custody evaluation was needed because Dr.
       Gardner’s report was incomplete and contained errors–because he never raised this argument
       in his motion before the trial court. See Hytel Group, Inc. v. Butler, 405 Ill. App. 3d 113, 127
       (2010) (“A reviewing court will not consider arguments not presented to the trial court.”). As
       to his argument that he did not delay in filing his motion, mere promptness in filing a motion
       does not provide a reason to overturn a trial court’s exercise of its discretion in denying that
       motion. Here, where the trial court allowed Mohammad to present extensive evidence
       regarding the alleged errors in Dr. Gardner’s report through the trial testimony of Dr. Fields
       and other witnesses, we find no abuse of that discretion.

¶ 53                              D. Grant of Sole Custody to Uzma
¶ 54       In his remaining arguments on appeal, Mohammad attacks the trial court’s rulings in the
       judgment for dissolution, arguing that it erred in: granting Uzma sole custody of the children;
       finding that Uzma was entitled to maintenance (even if it did not actually award her any

                                                  - 13 -
       current maintenance); and awarding Uzma the majority of the marital estate. We begin with
       the argument that the trial court should not have granted Uzma sole custody of the children.
¶ 55        Child custody determinations are governed by section 602 of the Act (750 ILCS 5/602
       (West 2012)). That section provides that custody must be determined “in accordance with the
       best interest of the child” and by considering all relevant factors, including the 10 factors
       listed in the statute. 750 ILCS 5/602(a) (West 2012). A trial court’s determination regarding
       custody is given great deference because that court is in a superior position to judge the
       credibility of the witnesses and determine the best interests of the child. In re Marriage of
       Lonvick, 2013 IL App (2d) 120865, ¶ 33. We will not reverse that determination on appeal
       unless “it is clearly against the manifest weight of the evidence and it appears that a manifest
       injustice has occurred. [Citation.] A judgment is against the manifest weight of the evidence
       only when the opposite conclusion is clearly apparent.” In re Parentage of J.W., 2013 IL
       114817, ¶ 55.
¶ 56        Mohammad argues that the evidence showed that he was a loving father who had a close
       relationship with his children and that the trial court thus should have awarded him and
       Uzma joint custody. However, in order to award joint custody, a trial court must find that the
       parties are able to “cooperate effectively and consistently” with each other in matters relating
       to the parenting of the children. 750 ILCS 5/602.1(c) (West 2012). Mohammad has not
       rebutted Gessner’s and Dr. Gardner’s opinions that the parties’ level of conflict with each
       other was too high to permit joint custody. Accordingly, he has not shown that the trial
       court’s decision that joint custody was not appropriate was against the manifest weight of the
       evidence.
¶ 57        Mohammad also argues that Uzma interfered with his ability to visit the children during
       his trips to Illinois while he was working in Saudi Arabia and thus should not have sole
       custody. However, the trial court’s judgment contains detailed findings regarding each of the
       10 statutory factors, with citations to the evidence regarding each factor. As to the
       willingness of each parent to facilitate a “close and continuing relationship” between the
       children and the other parent (see 750 ILCS 5/602(a)(8) (West 2012)), the trial court
       specifically found that Mohammad would be the parent more likely to interfere with that
       relationship. This finding was based on Gessner’s and Dr. Gardner’s observations that
       Mohammad spoke negatively and disrespectfully of Uzma, as well as on the trial court’s own
       observations of Mohammad. In addition, both Gessner and Dr. Gardner investigated
       Mohammad’s claims of interference with visitation, and they opined that Uzma had not
       interfered but instead had made good-faith efforts to provide Mohammad with visitation,
       often on short notice. Accordingly, the trial court’s grant of sole custody to Uzma was not
       against the manifest weight of the evidence.

¶ 58                    E. Finding That Uzma Was Entitled to Maintenance
¶ 59      Mohammad next argues that the trial court erred in finding that Uzma was entitled to
       maintenance (although it did not set any current maintenance obligation). Section 504 of the
       Act governs the determination of whether maintenance is appropriate, and it contains 12
       enumerated factors for the court to consider. 750 ILCS 5/504 (West 2012). Those factors
                                                 - 14 -
       include: the income and property of each party; the needs of each party; the present and
       future earning capacity of each party; any impairment of the present and future earning
       capacity of the recipient spouse due to devoting time to domestic duties or forgoing
       opportunities because of the marriage; the time necessary to enable the party seeking
       maintenance to acquire appropriate education, training, and employment; the standard of
       living established during the marriage; the duration of the marriage; the age and physical and
       emotional condition of each party; the tax consequences of the property division; any
       contribution and services by the recipient spouse to the other spouse; any valid agreement of
       the parties; and any other factor that the trial court expressly finds to be just and equitable.
       750 ILCS 5/504(a) (West 2012). A court is not limited to the enumerated factors in reaching
       an equitable determination, and no one factor is dispositive. In re Marriage of Brankin, 2012
       IL App (2d) 110203, ¶ 10. The granting of maintenance is within the trial court’s discretion,
       and we will not reverse the trial court’s determination unless it is clear that it has abused that
       discretion. In re Marriage of Schneider, 214 Ill. 2d 152, 173 (2005). The party challenging
       the award of maintenance bears the burden of showing such an abuse of discretion. Id.
¶ 60       Mohammad argues that the trial court should not have found that Uzma was entitled to
       maintenance because none of the enumerated factors favors a grant of maintenance.
       However, applying the factors to the evidence reveals that this argument clearly lacks merit.
       Uzma is in her forties, was married for over 10 years, and forwent employment during the
       marriage to stay home and care for the parties’ children. The parties enjoyed a high standard
       of living while in Saudi Arabia, and they also appear to have been relatively comfortable
       when living in Illinois, albeit at a more middle-class standard of living. Due to her lack of
       credentials in this country and the need for additional education and certification, however,
       Uzma is not currently employable at a salary that would permit her to support the children
       and enjoy the same standard of living as during the marriage. Moreover, the slightly higher
       proportion of marital assets awarded to her will not cure the shortfall between her earning
       capacity and her household expenses. See In re Marriage of Gurda, 304 Ill. App. 3d 1019,
       1028 (1999) (maintenance may be appropriate despite award of marital property; recipient
       spouse should not be required to liquidate assets in order to meet living expenses).
¶ 61       Mohammad insists that the parties essentially have the same low earning capacity
       because, like Uzma, he cannot find work in Illinois that would permit him to maintain the
       parties’ former standard of living. He also asserts that his needs are equal to Uzma’s.
       However, the trial court found that Mohammad is currently underemployed and that he
       voluntarily left his most recent position, at which he was earning a high salary. The trial court
       also stated that, given his experience, skill level, and wage history, it expected that
       Mohammad would soon be able to find employment at a higher salary. His situation thus
       differs from Uzma’s, as she requires additional training before she will become employable
       in her field. Moreover, Uzma’s needs are greater, as she is the custodial parent, with the
       responsibility for meeting the children’s daily needs. Although Mohammad introduced
       evidence that he had recently signed a lease to rent a house at $2,200 per month (so that he
       could care for the children if he were granted custody), at the time of trial he was living
       rent-free in his brother’s home and was being supported by his brother, and thus he had
                                                   - 15 -
       minimal living expenses. Accordingly, we find no abuse of discretion in the trial court’s
       determination that Uzma was entitled to maintenance.

¶ 62                               F. Distribution of Marital Property
¶ 63       Mohammad lastly asserts that the trial court abused its discretion in awarding the
       majority of the marital estate to Uzma. A trial court has broad discretion in the division of
       marital assets, and we will reverse its determinations only if it is clear that the trial court has
       abused that discretion. Wojcik, 362 Ill. App. 3d at 161.
¶ 64       In the judgment for dissolution, the trial court ordered the property at 925 Iroquois to be
       sold and awarded Uzma 65% of the proceeds. The trial court treated as an asset (in essence,
       an account receivable) the $52,000 still owed to the parties by Mohammad’s sister and
       brother-in-law from the back-and-forth transfer of their condominium. The trial court
       awarded the full amount of this asset to Mohammad, but ordered him to pay Uzma $33,800
       (65% of $52,000) from his share of the proceeds when the 925 Iroquois property was sold.
       As to other assets, the stock was to be sold and the proceeds evenly divided. Each party was
       awarded his or her own bank accounts and was liable for his or her own attorney fees. All of
       the marital debt was assigned to Mohammad: this included $8,625 owed to various entities in
       connection with Mohammad’s employment in Saudi Arabia, and $44,260 allegedly owed to
       Mohammad’s sister and brother-in-law for rent, utilities, maintenance, and the like while
       Uzma and the children were residing in the condominium.
¶ 65       In announcing its rulings, the trial court stated that it was awarding a larger portion of the
       marital property to Uzma because, although she was entitled to receive maintenance,
       Mohammad’s current low income prevented the court from awarding any amount of
       maintenance, at least until Mohammad obtained employment “commensurate with his
       experience.” The trial court noted that Mohammad’s underemployment and low income also
       resulted in an unreasonably low amount of child support (under the statutory guidelines) that
       was insufficient to meet the children’s needs. The disproportionate property award to Uzma,
       the custodial parent, was intended to address this shortfall at least in part.
¶ 66       As in his arguments regarding maintenance, Mohammad argues that the parties are in the
       same financial position “because neither party is employable in their field without further
       education or experience,” and that he contributed $60,000 of nonmarital funds to the 925
       Iroquois property. We note that Mohammad did not request reimbursement for his
       nonmarital contribution to a marital asset, nor did he present any evidence tracing that
       contribution, as would be required for reimbursement under section 503(c)(2) of the Act (750
       ILCS 5/503(c)(2) (West 2012)). Rather, he simply advances his contribution as a reason that
       he should have been awarded a larger share of the proceeds from the sale of the property. See
       750 ILCS 5/503(d)(1) (West 2012) (the contribution of each party to the acquisition and
       preservation of an asset is one factor to be considered in dividing marital assets).
¶ 67       As to the first argument, we have rejected it in our analysis of maintenance, above, and
       we likewise reject it here. As to the second argument, the parties’ relative contributions to
       marital assets are but one factor among a dozen factors enumerated in section 503(d), and

                                                   - 16 -
       Mohammad does not argue that the balance of the factors favors him. Accordingly, the trial
       court did not abuse its discretion in dividing the marital estate as it did.

¶ 68                                     III. CONCLUSION
¶ 69   For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.

¶ 70      Affirmed.


¶ 71       PRESIDING JUSTICE BURKE, specially concurring.
¶ 72       I agree with the analysis in the majority opinion with the exception of the discussion of
       severability in paragraph 39.
¶ 73       In this case, the PNA contained an express severability clause, which weighs in favor of
       enforcing various provisions of the agreement after unenforceable provisions are removed.
       See In re Marriage of Heinrich, 2014 IL App (2d) 121333, ¶ 52 (“A contractual severability
       clause ‘strengthens the case for the severance of unenforceable provisions because it
       indicates that the parties intended for the lawful portions of the contract to be enforced in the
       absence of the unlawful portions.’ [Citation.]”).
¶ 74       The PNA contained three separate paragraphs related to the parties’ agreed disposition of
       issues in a divorce setting. Paragraph 1 concerned the distribution of equity in the home.
       Paragraph 9 concerned child custody. Paragraph 28 concerned waiver of spousal support.
       While paragraph 9 is clearly unenforceable as against public policy, I simply do not see how
       this provision is so intertwined with the financial issues as to defeat the stated intent of the
       parties regarding severability.
¶ 75       That said, I wholeheartedly agree with the majority that the PNA was unenforceable in its
       entirety (including the severability clause) as it was vague, ambiguous, and substantively
       unconscionable.




                                                  - 17 -